Per Curiam : The affidavits upon which the motion was made to set aside the judgment entered upon the warrant of attorney, disclose no defense to the note, or ground for equitable relief. There was no tender of the amount made. An offer to pay in the manner stated does not amount to a tender. The supposed agreement with the principal in the note to extend time of payment, is lacking in an essential element of a valid agreement. It was wholly wanting in consideration, and no time was specified. "No act was done which would legally tie the hands of the plaintiff below for a single instant. The judgment of the court below is affirmed. Judgment affirmed.